IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                            No. 99-30627
                          Summary Calendar


HUMBERTO HINOJOSA,

          Plaintiff - Appellant,

v.

CHRISTIAN PETER MAYER, ET AL.,

          Defendants,

OSSIE B. BROWN,

          Defendant-Appellee.

                     __________________________

                            No. 99-30963
                          Summary Calendar
                     __________________________

HUMBERTO HINOJOSA,

          Plaintiff-Appellant,
v.

CHRISTIAN PETER MAYER, ET AL.,
          Defendants,

RICHARD P. IEYOUB, Attorney General, State of Louisiana

          Defendant-Appellee.


          Appeals from the United States District Court
              For the Western District of Louisiana
                        (USDC 96-CV-2604)

                           August 22, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.
PER CURIAM:*

     These consolidated appeals arise out of an action by Roberto

Hinojosa against his supposed attorney, Christian Mayer, local

counsel    for   Hinojosa,   Ossie   Brown,   then-district   attorney   of

Calcasieu Parish, Louisiana, Richard Ieyoub, and other individuals.

Hinojosa appeals the district court’s grant of summary judgment to

Brown and Ieyoub, the remaining defendants in the action.

     Hinojosa was stopped by Louisiana police and his car and

$140,000 were seized.        On June 20, 1989, Mayer and local counsel

hired by Mayer, Ossie Brown, entered into a settlement agreement

with the district attorney, Richard Ieyoub, for the return of

$77,000.    The funds were to be distributed with $25,000 going to

Brown and a $52,000 check made out jointly to Hinojosa and Mayer.

     As it turns out, Mayer was not actually an attorney and

apparently made off with the joint check.              Six years later,

Hinojosa filed suit against various individuals including Brown and

Ieyoub for his lost monies.           Brown and Ieyoub filed separate

summary judgment motions, which the district court granted: Brown’s

on prescription grounds, and Ieyoub’s motion on Eleventh Amendment

and official immunity grounds.

     We affirm the judgment as to both defendants on prescription

grounds.    Louisiana’s prescription statute requires that suit be


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                      2
brought within one year of the alleged wrongful action.1   Hinojosa

seeks an exception to Louisiana’s prescription law under the

doctrine of contra non valentum.2    He presents no valid reason,

however, why he could not have pursued his action earlier than six

years after Mayer absconded. His assumption that he could not sue,

either due to a statement of Mayer’s assistant in 1989 or the “no

claims” stipulation in the settlement agreement,3 does not justify

an exception; these beliefs were not outside factors preventing

Hinojosa from filing suit. Further, Hinojosa’s actual knowledge of

a viable claim is irrelevant; the fact was “reasonably knowable”

under an objective standard.4

     AFFIRMED AS TO JUDGMENTS IN FAVOR OF BOTH BROWN AND IEYOUB.




     1
      See LA. STAT. ANN. C.C. Art. 3492.
     2
      See Art. 3467 cmt. (d); Corsey v. State, 375 So. 2d 1319 (La.
1979).
     3
      This argument is new on appeal.
     4
      See Corsey, 375 So. 2d at 1321-22.

                                 3